Citation Nr: 0432377	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-22 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
left eye condition.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In June 2004, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  

An August 1998 Board decision remanded the issue of 
entitlement to an increased evaluation for blindness of the 
right eye.  In so doing, the Board noted that the veteran 
asserted that service connection was warranted for disability 
of the left eye and that that issue was inextricably 
intertwined with the issue of entitlement to an increased 
evaluation for blindness of the right eye.  

In an August 1999 supplemental statement of the case, the RO 
listed the issue of entitlement to service connection for a 
left eye condition, denying the claim.  

A February 2000 Board decision denied the issue of 
entitlement to an increased evaluation for blindness of the 
right eye.       

In June 2001, the RO denied the issue of entitlement to 
service connection for growths on the eyes, as aggravated by 
the service-connected disability of blindness of the right 
eye, cataract extraction.  This decision was not appealed 
and, thus, became final.    

As is illustrated by the June 2004 hearing transcript, the 
current claim on appeal is essentially the same claim 
adjudicated by the RO in June 2001.  For instance, the 
veteran's representative stated that the veteran had a growth 
of some type in the left eye and that it was their contention 
that this growth or abnormality was caused by the shell 
fragment wound the veteran suffered in service.  The Board 
notes that the June 2001 rating decision stated that there 
was no medical evidence presented which showed a growth on 
the eyes, or that such a condition was aggravated by the 
veteran's service connected condition.  Thus, the RO 
considered precisely the contention currently on appeal.   


REMAND

The veteran's representative stated at the June 2004 hearing 
that the veteran was currently being treated at the VA 
Medical Center in New Orleans and that he had, in fact, been 
recently treated.  He requested that such current treatment 
records be obtained and reviewed.  In this regard, the Board 
notes that under Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992), VA treatment records are considered to be 
constructively included within the record.  Therefore, this 
matter must be remanded in order for the RO to obtain all VA 
treatment records for the veteran not already associated with 
the claims folder.    

The veteran stated that he had some metal removed from his 
eye at a hospital in Baton Rouge and then again in Corpus 
Christi.  The record does contain reports from the U.S. Naval 
hospital in Corpus Christi.  However, the veteran's service 
medical records do not contain any treatment reports from a 
hospital in Baton Rouge.  It was indicated by the veteran 
that the procedure in Baton Rouge was performed while he was 
home "on pass," so it is unclear whether this was performed 
at a private facility.  He also stated that he underwent 
surgery on his eye approximately one year after service in 
New Orleans.  It is also unclear from the record whether this 
procedure was performed by VA or at a private facility.  

Finally, the veteran stated at the June 2004 hearing that he 
received treatment from a Dr. Oliver in Baton Rouge.  He 
further indicated that several private eye doctors in Baton 
Rouge had examined him.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should obtain all treatment 
records of the veteran not already 
associated with the claims folder from 
the New Orleans VA Medical Center.  
Thereafter, all such records should be 
associated with the claims folder.  

2.  The RO should obtain the veteran's 
treatment records from Dr. Oliver.  
Thereafter, all such records should be 
associated with the claims folder.  

3.  The RO should request that the 
veteran provide the names of the private 
doctors in Baton Rouge who have treated 
him for his left eye.  Additionally, the 
RO should request that the veteran 
clarify at which hospital he underwent 
surgery while "on pass" in Baton Rouge 
and also to identify the facility in New 
Orleans where he was treated 
approximately one year after separation 
from service.  Thereafter, the RO should 
obtain any identifiable medical records 
and associate them with the claims 
folder.      

4.  The RO should ensure that the records 
of all identified private health care 
providers have either been obtained, or 
are unobtainable.  If any records from 
identified private health care providers 
are deemed to be unobtainable, the 
appellant should be so informed.  The 
letter must inform the appellant of what 
efforts VA made to obtain the records, 
and a description of any further action 
VA will take regarding the claim, 
including notifying the appellant that VA 
will decide the claim based on the 
evidence of record unless she submits the 
records from Dr. Oliver (as well as any 
other identified private health care 
provider whose records are deemed to be 
unobtainable).  In this regard, the 
appellant should be informed that she is 
ultimately responsible for providing the 
evidence.  

5.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required by the appellant unless he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


